


110 HR 2914 IH: Medicare IVIG Access Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2914
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Brady of Texas
			 (for himself, Mr. Israel,
			 Mrs. Blackburn,
			 Mr. Burgess,
			 Mrs. Cubin,
			 Mr. English of Pennsylvania,
			 Mr. Herger,
			 Mr. Hinchey,
			 Mr. Meeks of New York,
			 Mr. McNulty,
			 Mr. Nunes,
			 Mr. Paul, Mr. Ramstad, Mr.
			 Sessions, Mrs. Tauscher,
			 Ms. Roybal-Allard,
			 Mr. Smith of New Jersey, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access of Medicare beneficiaries to immune globulins.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare IVIG Access Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Medicare payment for immune globulins.
					Sec. 4. Coverage and payment of intravenous immune globulin in
				the home.
					Sec. 5. Patient access surveys and reports.
				
			2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)Intravenous immune globulin (IVIG) is a
			 human blood plasma derived product, which over the past 25 years has become an
			 invaluable therapy for many primary immunodeficiency diseases, as well as a
			 number of neurological, autoimmune, and other chronic conditions and illnesses.
			 For many of these disorders, IVIG is the most effective and viable treatment
			 available, and has dramatically improved the quality of life for persons with
			 these conditions and has become a life-saving therapy for many.
				(2)The Food and Drug Administration (FDA)
			 recognizes each IVIG brand as a unique biologic. The differences in basic
			 fractionation and the addition of various modifications for further
			 purification, stabilization and virus inactivation/removal yield clearly
			 different biological products. As a result, IVIG therapies are not
			 interchangeable, with patient tolerance differing from one IVIG brand to
			 another.
				(3)The report of the Office of the Assistant
			 Secretary for Planning and Evaluation (ASPE), Department of Health and Human
			 Services (DHHS), Analysis of Supply, Distribution, Demand, and Access
			 Issues Associated with Immune Globulin Intravenous (IGIV), issued in
			 May 2007, found that IVIG manufacturing is complex and requires substantial
			 upfront cash outlay and planning and takes between seven and 12 months from
			 plasma collection at donor centers to FDA lot release.
				(4)The Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 changed
			 Medicare’s reimbursement methodology for IVIG from average wholesale price
			 (AWP) to average sales price plus 6 percent (ASP+6), effective January 1, 2005,
			 for physicians, and January 1, 2006, for hospital outpatient departments,
			 thereby reducing reimbursement rates paid to these providers of IVIG on behalf
			 of Medicare beneficiaries.
				(5)An Office of the
			 Inspector General (OIG) April 2007 report, Intravenous Immune Globulin:
			 Medicare Payment and Availability, found that Medicare reimbursement for IVIG
			 was inadequate to cover the cost many providers must pay for the product.
			 During the third quarter of 2006, 44 percent of IVIG sales to hospitals and 41
			 percent of sales to physicians by the three largest distributors occurred at
			 prices above Medicare payment amounts.
				(6)The ASPE report notes that after the new
			 reimbursement rules for physicians was instituted in 2005, 42 percent of
			 Medicare beneficiaries who had received their IVIG treatment in their
			 physician’s office at the end of 2004 were shifted to the hospital outpatient
			 setting by the beginning of 2006. This shift in site of care has resulted in
			 lack of continuity of care and adverse impact on health outcomes and quality of
			 life.
				(7)The OIG also
			 reported that 61 percent of responding physicians indicated that they had sent
			 patients to hospitals for IVIG treatment, largely because of their inability to
			 purchase IVIG at prices below the Medicare payment amounts. In addition, OIG
			 found that some physicians had stopped providing IVIG to Medicare beneficiaries
			 altogether.
				(8)The OIG’s 2007
			 report concluded that whatever improvement some providers saw in the
			 relationship of Medicare reimbursement for IVIG to prices paid during the first
			 three quarters of 2006 would be eroded if manufacturers were to increase prices
			 for IVIG in the future.
				(9)The Centers for
			 Medicare & Medicaid Services, in recognition of dislocations experienced by
			 patients and providers in obtaining IVIG since the change to the ASP+6
			 reimbursement methodology, has provided during 2006 and 2007 a temporary
			 additional payment for IVIG preadministration-related services to compensate
			 physicians and hospital outpatient departments for the extra resources they
			 have had to expend in locating and obtaining appropriate IVIG products and in
			 scheduling patient infusions.
				(10)Approximately 10,000 Medicare beneficiaries
			 receive IVIG treatment for their primary immunodeficiency disease in a variety
			 of different settings. They have no other effective treatment for their
			 condition.
				(11)The Medicare Modernization Act of 2003
			 (MMA) established an IVIG home infusion benefit for persons with primary
			 immunodeficiency disease (PIDD), paying only for IVIG and specifically
			 excluding coverage of items and services related to administration of the
			 product.
				(12)The ASPE report,
			 Analysis of Supply, Distribution, Demand, and Access Issues Associated with
			 Immune Globulin Intravenous (IGIV), found that Medicare’s IVIG home infusion
			 benefit is not designed to reimburse for more than the cost of IVIG and does
			 not cover the cost of infusion services (for example, nursing and clinical
			 services and supplies) in the home. As a consequence, the report found that
			 home infusion providers generally do not accept new PIDD patients with only
			 Medicare coverage. These limitations in service are caused by health care
			 providers(A)not being able to
			 acquire IVIG at prices at or below the Medicare part B reimbursement level, and(B)not being
			 reimbursed for the infusion services provided by a nurse.
						(13)Access to home infusion of IVIG for PIDD
			 patients, who have a genetic or intrinsic defect in their human immune system,
			 will reduce their exposure to infections at a time when their antibodies are
			 compromised and will improve the quality of their care and their health.
				3.Medicare payment
			 for immune globulins
			(a)In
			 generalSection 1842(o)(1)(E)
			 of the Social Security Act (42 U.S.C. 1395u(o)(1)(E)) is amended—
				(1)in paragraph
			 (1)(E)(ii), by inserting before the period the following: , plus an
			 additional amount (if applicable) under paragraph (7);
				(2)in paragraph (7),
			 by striking (6) and inserting (7) and by
			 redesignating it as paragraph (8); and
				(3)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)(A)Not later than 6 months after the date of
				the enactment of the Medicare IVIG Access Act of 2007, the Secretary
				shall—
								(i)collect data on the differences, if
				any, between payments to physicians for immune globulins under paragraph
				(1)(E)(ii) and costs incurred by physicians for furnishing these products;
				and
								(ii)review available data, including survey
				data presented by members of the IVIG community on the access of individuals
				eligible for services under this part to immune globulins.
								(B)Upon completion of the review and
				collection of data under subparagraph (A), and not later than 7 months after
				the date of the enactment of this paragraph, the Secretary shall provide, if
				appropriate, to physicians furnishing immune globulins, a payment, in addition
				to the payment provided for in paragraph (1)(E)(ii), for all items related to
				the furnishing of immune globulins, in an amount that the Secretary determines
				to be appropriate.
							(C)In the case of immune globulins
				furnished on or after January 1, 2007, the Secretary shall continue the
				preadministration-related services payment established under the Final
				Physician Fee Schedule Rule issued by the Centers for Medicare & Medicaid
				Services on November 1, 2006 (CMS–1321–FC), until such time as the Secretary
				determines that payment for immune globulins is adequate or until a new payment
				methodology is
				implemented.
							.
				(b)As part of
			 hospital outpatient servicesSection 1833(t)(14) of such Act (42
			 U.S.C. 1395l(t)(14)) is amended—
				(1)in subparagraph
			 (A)(iii), by striking subparagraph (E) and inserting
			 subparagraphs (E) and (I); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(I)Additional
				payment for immune globulins
							(i)Data collection
				and reviewNot later than 6
				months after the date of the enactment of the Medicare IVIG Access Act of 2007,
				the Secretary shall—
								(I)review available data, including survey
				data presented by members of the IVIG community, on the access of individuals
				eligible for services under this part to immune globulins; and
								(II)collect data on the differences, if any,
				between payments for immune globulins under subparagraph (A)(iii) and costs
				incurred for furnishing these products.
								(ii)Additional
				payment authorityUpon
				completion of the review and collection of data under clause (i), and not later
				than 7 months after the date of the enactment of this subparagraph, the
				Secretary shall provide, if appropriate, to hospitals furnishing immune
				globulins as part of a covered OPD service, a payment, in addition to the
				payment provided for under subparagraph (A)(iii), for all items related to the
				furnishing of immune globulins, in an amount that the Secretary determines to
				be appropriate.
							(iii)Continuation
				of special payment ruleIn the case of immune globulins furnished
				on or after January 1, 2007, the Secretary shall continue the
				preadministration-related services payment established under the Final Hospital
				Outpatient Rule issued by the Centers for Medicare & Medicaid Services
				November 1, 2006 (CMS–1506–FC), until such time as the Secretary determines
				that payment for immune globulins is adequate or until a new payment
				methodology is
				implemented.
							.
				4.Coverage and
			 payment of intravenous immune globulin in the home
			(a)Including
			 coverage of administration
				(1)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
					(A)in subsection (s)(2)(Z), by inserting
			 before the semicolon at the end the following: , regardless of whether
			 the individual receiving the globulin is eligible to receive home health
			 services under this title; and
					(B)in subsection
			 (zz), by striking but not including items or services related to the
			 administration of the derivative.
					(2)Conforming home
			 health amendmentSection 1814(a) of such Act (42 U.S.C. 1395f(a))
			 is amended by adding at the end the following: An individual eligible
			 for intravenous immune globulin under section 1861(s)(2)(Z) shall not be
			 considered eligible for home health services under paragraph (2)(C) or section
			 1835(a)(2)(A) solely on the basis of meeting the requirements of such
			 subsection or section 1861(zz)..
				(b)Payment for
			 intravenous immune globulin administration in the homeSection
			 1834 of such Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
				
					(n)Payment for
				intravenous immune globulin in the homeThe Secretary shall review available
				published and unpublished data and information, including the Study of
				Intravenous Immune Globulin Administration Options: Safety, Access, and Cost
				Issues (CMS Contract #500–95–0059), on confirming the appropriateness of
				administration of intravenous immune globulin in the home setting, and (as
				appropriate) calculate the amount, in addition to that made under section
				1842(o)(1)(E)(ii) for immune globulins, that should be paid to providers for
				clinical, compliance, and complication management services for ensuring safe
				and efficacious delivery of immune globulins in the home setting under
				1861(s)(2)(Z). The Secretary shall pay such amounts no later than January 1,
				2008.
					.
			(c)Application of
			 criminal record request provisions to IVIG in-home providersSection 124(i)(1) of the Departments of
			 Commerce, Justice, State, the Judiciary, and Related Agencies Appropriations
			 Act, 1999 (as contained in section 1(b) of Public Law 105–277; 112 Stat.
			 2681–74) is amended by adding at the end the following: Such term
			 includes an entity providing intravenous immune globulin under part B of title
			 XVIII of the Social Security Act in a home..
			(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to intravenous immune globulin administered on or after January 1, 2008.
			5.Patient access
			 surveys and reports
			(a)SurveysThe Secretary of Health and Human Services
			 shall conduct, not later than 3 years after the date of the enactment of this
			 Act, two surveys of Medicare and non-Medicare patients who need immune
			 globulins for the purpose of measuring changes in patient access to those
			 products (and providers furnishing those products), as well as changes in the
			 health care status of those patients. The Secretary may enter into contracts
			 with organizations or entities qualified to conduct such surveys.
			(b)Survey
			 reportsEach of the surveys shall include a report to the
			 Secretary and the Committees on Energy and Commerce and Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate on findings
			 from the survey, as well as a discussion of reasons for observed changes, if
			 any.
			(c)Congressional
			 reportsOn the basis of findings from such surveys, the Secretary
			 shall submit to Congress reports that include recommendations on necessary
			 adjustments in payments for immune globulins under the Medicare program in
			 order to assure beneficiary access to those products and providers that furnish
			 those products. The first such report shall be submitted no later than 2 years
			 after the date of the enactment of this Act and the second report no later than
			 four years after such date.
			
